OPINION HEADING PER CUR                                           








                                 
NO. 12-07-00199-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
§          APPEAL FROM THE 
IN
THE ESTATE OF           
MARY
JANE STAFFORD, §          COUNTY COURT AT LAW OF
DECEASED
§          RUSK COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            This appeal is being dismissed for want of jurisdiction
pursuant to Texas Rule of Appellate Procedure 42.3(a).  The trial court’s judgment was signed on
December 13, 2006.  Under rule of
appellate procedure 26.1(a), unless Appellant timely filed a motion for new
trial or other postjudgment motion that extended the appellate deadlines, his
notice of appeal was due to have been filed “within 30 days after the judgment
[was] signed,” i.e., January 12, 2007. 
Appellant did not file a motion for new trial or other postjudgment
motion that extended the appellate deadlines. 
Moreover, Appellant did not file a motion for extension of time to file
his notice of appeal.  See Tex. R. App. P. 26.3.  Consequently, the time for perfecting
Appellant’s appeal was not extended.  Tex. R. App. P. 26.1(a).  Appellant filed his notice of appeal on May
23, 2007.  Because the notice of appeal
was not filed on or before January 12, 2007, this court has no jurisdiction to
consider the appeal.
            On May 31, 2007, this court notified Appellant pursuant
to Texas Rule of Appellate Procedure 42.3(a) that his notice of appeal was
untimely.  Appellant was further informed
that unless the record was amended on or before June 11, 2007 to establish the
jurisdiction of this court, the appeal would be dismissed.  The deadline has now expired, and Appellant
has neither responded to our notice or shown the jurisdiction of this court.




            Because this court is not authorized to extend the time
for perfecting an appeal except as provided by Texas Rules of Appellate
Procedure 26.1 and 26.3, we dismiss the appeal for want of
jurisdiction.  See Tex. R. App. P. 42.3(a).
Opinion
delivered June 29, 2007.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)